Citation Nr: 0836958	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  03-36 347	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to higher initial ratings for service-connected 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling from January 23, 2003, as 70 percent disabling from 
December 30, 2003, and as 100 percent disabling from April 
26, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By the July 2003 decision, service 
connection for PTSD was granted and a 10 percent rating was 
assigned, effective from January 23, 2003.  During the 
pendency of this appeal, a 30 percent rating was awarded from 
January 23, 2003, a 70 percent rating was awarded from 
December 30, 2003, and a total rating for PTSD was awarded 
from April 26, 2004.  


FINDING OF FACT

On August 20, 2008, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant that he wished to withdraw any appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal for 
higher ratings for PTSD and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


